DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.
 Claim 1 has been amended, and claims 1-8 and 10-21 remain pending.
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites the limitation “a forefoot portion of the sole” in line 2. A forefoot portion of the sole has been previously recited in claim 1. It appears that the limitation of claim 6 should read --the forefoot portion of the sole-- to clarify that the same forefoot portion is recited.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pritt (US 4,309,831) in view of Newson et al. (US 7,140,129).

Pritt does not specifically disclose that the rows are arcuate. Newson teaches an article of footwear (shoe 10) comprising: an upper (cage 12); a sole (outsole 16) fixedly coupled to the upper, the sole comprising: a base (outsole 16 above lugs 20) having an outer edge (edge of base where bottom surface turns up into side surface); outer projections (outer lugs 20) extending from the base at the outer edge, each outer projection having a sidewall; and inner projections (inner lugs 20) extending from the base, the inner projections disposed inwardly of the outer projections, wherein at a forefoot portion of the sole the outer projections and the inner projections are arranged in arcuate rows extending form a medial side to a lateral side of the base, and wherein a row at the forefoot portion of the sole has at least four projections (as seen in annotated Fig. 10 below) (column 3, lines 34-47; column 4, lines 1-62; Fig. 1, 9, 10, 20). It would have been obvious to one of ordinary skill in the art at the time of the invention to form the rows of Pritt in arcuate rows, as taught by Newson, in order to provide different 

    PNG
    media_image1.png
    773
    453
    media_image1.png
    Greyscale


Regarding claim 2, Pritt discloses that the spaces extend inward from the outer edge as far as the outer projections (Fig. 6).

Regarding claim 4, Pritt discloses that the sidewalls of the outer projections have a quadrilateral shape (Fig. 5).
Regarding claim 5, Pritt appears to disclose that the sidewalls of the outer projections are flat (Fig. 5, 6), but does not disclose the specific shape of the sidewalls. It would have been obvious to one of ordinary skill in the art at the time of the invention to have made the sidewalls of the outer projections flat, in order to provide a specific aesthetic appeal to the outer surface of the sole, depending on the preferences of the individual user. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  A Change in aesthetic (ornamental) design generally will not support patentability.  In re Seid, 73 USPQ 431.
Regarding claim 10, Pritt discloses that the base comprises a surface (top surface) that extends inwardly above the outer edge.

Claim 6-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pritt and Newson, as applied to claim 1, further in view of Johnson et al. (US 2008/0229617), herein Johnson.
Regarding claim 6, Pritt does not disclose that a vertical height of the outer projections decreases from a heel portion of the sole to a forefoot portion. Johnson teaches a sole for an article of footwear having a base, inner projections and outer projections. A vertical height of the outer projections decreases from a heel portion of the sole to a forefoot portion (Fig. 1, 2). It would have been obvious to one of ordinary skill in the art at the time of the invention to have made a vertical height of the outer projections decrease from a heel portion of the sole to a forefoot portion in order to provide 
Regarding claims 7 and 8, Pritt does not disclose that the base and projections comprise foam. Johnson teaches a sole for an article of footwear having a base, inner projections and outer projections. The base and projections comprise foam (paragraph 0029, line 6; Fig. 1, 2, 4, 8). It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the base and projections of foam in order to use material well known for use in shoe soles that provides adequate support and force attenuation.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 11-21 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M PRANGE/               Primary Examiner, Art Unit 3732